Citation Nr: 0002179	
Decision Date: 01/28/00    Archive Date: 02/02/00

DOCKET NO.  92-54 580	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office 
in San Juan, the Commonwealth of Puerto Rico


THE ISSUE

Whether a timely substantive appeal as to the denial of 
entitlement to a total disability rating based on individual 
unemployability due to the veteran's service-connected 
disabilities (for accrued benefits purposes) has been 
submitted to the Board.


ATTORNEY FOR THE BOARD

Patrick J. Costello, Counsel


REMAND

The veteran had active service from March 1970 to December 
1971.

The Board of Veterans' Appeals (Board) notes that in January 
1981 the veteran's mother, [redacted], was appointed 
the veteran's custodian for purposes of Department of 
Veterans Affairs (VA) compensation and pension benefits.  At 
that time, the veteran was service-connected for chronic 
undifferentiated schizophrenia, which was rated at 100 
percent, effective from February 5, 1973.  This disability 
rating was later reduced by the San Juan, the Commonwealth of 
Puerto Rico, Regional Office (RO), on or after January 8, 
1982.

In March 1988, the veteran filed a claim seeking a total 
disability evaluation based on individual unemployability due 
to his service-connected disabilities.  The RO denied this 
claim by rating decision dated in July 1988, and the 
appellant [[redacted], not the veteran's mother - 
[redacted]] filed a notice of disagreement with that 
determination in October 1988.  The veteran then died on July 
[redacted], 1990, as a result of a nonservice-connected disorder; a 
substantive appeal had not been filed prior to his death.  
After the veteran's death, the appellant, in July 1990, filed 
a VA Form 21-534, Application for Dependency and Indemnity 
Compensation or Death Pension by a Surviving Spouse or Child 
(Including Accrued Benefits and Death Compensation, Where 
Applicable), and the appellant was awarded a death pension in 
October 1990.

After providing testimony before an RO Hearing Officer, a 
decision was issued by said officer that again denied 
entitlement to a total disability evaluation based on 
individual unemployability due to service-connected 
disabilities.  In November 1990, the appellant was furnished 
a statement of the case, erroneously marked as a supplemental 
statement of the case, which informed her that accrued 
benefits based upon individual unemployability were denied.  
She was also informed that she had 60 days to perfect an 
appeal to the Board by filing a substantive appeal.  A review 
of the claims file reveals that a substantive appeal was 
never filed.  Notwithstanding, the RO certified the issue of 
accrued benefits based upon individual unemployability due to 
service-connected disabilities for appellate review.

In Fernando Giusti Bravo, et al., v. U.S. Department of 
Veterans Affairs, Civ. No. 87-0590 (D.P.R.) (CCC) 
(hereinafter Giusti Bravo), it was alleged that the VA 
unlawfully discriminated against those veterans rated 100 
percent for neuropsychiatric (NP) disorders within the 
jurisdiction covered by the San Juan, the Commonwealth of 
Puerto Rico, Regional Office (RO), as a result of a review 
conducted on or after January 8, 1982.  On October 15, 1993, 
the United States District Court for the District of Puerto 
Rico approved a Stipulation and Order, with appendices, in 
the Giusti Bravo case in which the terms of a proposed 
settlement were announced (hereinafter Stipulation and 
Order), and it was agreed that VA would readjudicate claims 
in accordance with national adjudication standards.  The 
terms of the Giusti Bravo settlement are binding on the 
Board, and Veterans Benefits Administration (VBA) Circular 
21-94-2, as amended by Change 1, October 6, 1994, 
(hereinafter VBA Circular 21-94-2) provides instructions for 
implementing the Stipulation and Order.

VBA Circular 21-94-2, paragraph 2, indicates that if a class 
member is deceased or dies during implementation of the 
settlement order (including during any appeal of the special 
settlement review), the deceased member's rights under the 
settlement (i.e., to a special settlement review and 
retroactive benefits, if warranted by the review findings) 
may be enforced by a surviving spouse or other person(s) 
entitled to claim accrued or survivor's benefits, if there is 
no surviving spouse.  The circular also notes that the 
provisions of 38 U.S.C.A. § 5121 (West 1991 & Supp. 1999) and 
38 C.F.R. § 3.1000 (1999), pertaining to accrued benefits, 
are for application.

In May 1992, the RO informed the deceased veteran's mother, 
[redacted], and the appellant that each should 
determine the nature of all current claims pending regarding 
review for dependency and indemnity compensation benefits.  
The Board notes that [redacted] appointed the American 
Red Cross as her representative in May 1992.  The appellant 
did not respond to the RO's May 1992 request, and the RO 
asked the appellant for further information concerning 
potential claims and appointment of a representative in 
December 1992.  In January 1993, the appellant made a general 
request for VA assistance in order to support her family.  
One year later, in February 1994, she informed the RO that 
she had relocated to Hommonton, New Jersey.

In June 1994, the Board remanded the veteran's claims file to 
the RO for special Giusti Bravo settlement review, and the RO 
was instructed to recertify the case to the Board within 90 
days following notification of that determination if a notice 
of disagreement was not submitted.

In accordance with the Stipulation and Order and VBA Circular 
21-94-2, An August 1994 GIUSTI-BRAVO NP rating decision and 
DECISION TO FULFILL ADMINISTRATIVE REQUIREMENTS determined 
that a 70 percent evaluation was in order for the veteran's 
service-connected chronic undifferentiated schizophrenia, 
effective from September 1986.  The RO notified the appellant 
of its August 1994 rating decision in September 1994, and in 
February 1995 informed her that her appeal was being returned 
to the Board for further disposition.  As a result of the 
RO's February 1995 notification, the Board believed that the 
appellant may have incorrectly assumed that she no longer had 
to file a notice of disagreement with the August 1994 special 
settlement review decision.  Therefore, in March 1996 the 
Board remanded the case to the RO to ensure that the 
appellant had ample opportunity to file a notice of 
disagreement with the August 1994 GIUSTI-BRAVO NP rating 
decision and DECISION TO FULFILL ADMINISTRATIVE REQUIREMENTS.  
Furthermore, the RO was instructed to clarify the remaining 
issues on appeal.

In May of that same year, the RO furnished the appellant an 
additional opportunity to file a notice of disagreement with 
the August 1994 GIUSTI-BRAVO NP rating decision and DECISION 
TO FULFILL ADMINISTRATIVE REQUIREMENTS.  The appellant has 
not filed a notice of disagreement and a formal appeal 
concerning that particular issue.  

The formality of perfecting an appeal to the Board is part of 
a clear and unambiguous statutory and regulatory scheme which 
requires filing of both a notice of disagreement and a 
substantive appeal.  Roy v. Brown, 5 Vet. App. 554 (1993).  
Proper completion and filing of a substantive appeal to the 
Board is the last action the appellant needs to take to 
perfect an appeal.  38 U.S.C.A. § 7105(d)(3) (West 1991 & 
Supp. 1999); 38 C.F.R. § 20.202 (1999).  Therefore, the Board 
does not have appellate jurisdiction over the issue of 
accrued benefits based upon a claim of entitlement to an 
increased disability evaluation for a service-connected NP 
disorder.

The American Red Cross filed an informal hearing presentation 
in March 1997; however, the appellant has not designated the 
American Red Cross as her representative in accordance with 
38 C.F.R. § 20.602 (1999).  Although the American Red Cross 
has been designated to represent the deceased veteran's 
mother, [redacted], any possible claims that she may 
have are not properly before the Board at this time.

In May 1997, the Board concluded that a substantive appeal 
was not filed in response to the RO's November 1990 statement 
of the case.  As such, there was no "appeal" to adjudicate 
since the proper completion and filing of a substantive 
appeal to the Board was not accomplished.  See 38 U.S.C.A. 
§ 7105(d)(3) (West 1991 & Supp. 1999); 38 C.F.R. §§ 20.200 
and 20.202 (1999); Roy v. Brown, 5 Vet. App. 554 (1993).  
Because the issue of entitlement to a total disability 
evaluation based on individual unemployability due to the 
veteran's service-connected disabilities (for accrued 
purposes) was not properly before the Board, the Board 
dismissed the case for lack of jurisdiction.  38 U.S.C.A. §§ 
7104, 7105, 7108 (West 1991 & Supp. 1999); 38 C.F.R. § 20.202 
(1999). 

The appellant was then notified of the Board's decision, and 
she appealed to the United States Court of Appeals for 
Veterans Claims, hereinafter the Court.  In [citation redacted], 
the Court vacated the Board's May 1997 decision.  The Court found the 
following:

	. . . that prejudicial error 
occurred when the BVA, "in the course of 
making its own assessment" of its own 
jurisdiction, sua sponte considered 
"whether a substantive appeal was ever 
filed" by the appellant in this case 
without having first provided to the 
appellant "an opportunity to submit 
evidence or argument on the question". . 
. .[and] . . . "the BVA failed to 
provide adequate reasons or bases for its 
determination that it did not have 
jurisdiction to adjudicate the 
[a]ppellant's claim, in light of [the 
Board's] prior remand decisions, under 
38 U.S.C. § 7104(d)(1)." . . . 

	. . . the Court . . . [finds that] 
the Board erred and that a remand is 
required to cure this error. . . 

Thus, in accordance with the directions given by the Court, 
this claim is remanded to the RO for the following action:

The RO should adjudicate whether the 
appellant has filed a timely substantive 
appeal as to the denial of entitlement to 
a total disability rating based on 
individual unemployability due to the 
veteran's service-connected disabilities 
(for accrued benefits purposes). The 
appellant is hereby put on notice that 
she has the right to submit additional 
evidence and argument on the matter the 
Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. 
App. 369 (1999).  Once the foregoing has 
been accomplished and, if the appellant 
remains dissatisfied with the outcome of 
the adjudication of the claim, the 
appellant should be furnished a 
Supplemental Statement of the Case 
covering all the pertinent evidence, law 
and regulatory criteria.  She should be 
afforded a reasonable period of time in 
which to respond.

Thereafter, the case should be returned to the Board for 
further appellate consideration.  The appellant needs to take 
no action until so informed.  The purpose of this REMAND is 
assist the appellant and to obtain clarifying information.  
The Board intimates no opinion as to the ultimate outcome of 
this case.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	JACK W. BLASINGAME
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).
  The Board has jurisdiction over appeals involving benefits under the laws and administered by the VA.  
38 U.S.C.A. § 7104 (West 1991 & Supp. 1999); 38 C.F.R. § 20.101(a) (1999).  Appellate review before the 
Board is initiated by a notice of disagreement and completed by a substantive appeal after a statement of the 
case has been furnished.  38 U.S.C.A. § 7105(a) (West 1991 & Supp. 1999); 38 C.F.R. § 20.200 (1999).  The 
Board may dismiss any appeal that fails to allege specific error of fact or law in the determination being 
appealed.  38 C.F.R. § 20.202 (1999).

A substantive appeal consists of a properly completed VA Form 1-9, Appeal to Board of Veterans' Appeals, 
or correspondence containing the necessary information.  If the statement of the case and any prior 
supplemental statements of the case addressed several issues, the substantive appeal must either indicate that 
the appeal is being perfected as to all of those issues or must specifically identify the issues appealed.  The 
substantive appeal should set out specific arguments relating to errors of fact or law made by the RO in 
reaching the determination being appealed.  The Board must construe such arguments in a liberal manner for 
purposes of determining whether they raise issues on appeal, but the Board may dismiss any appeal which 
fails to allege specific error of fact of law in the determination being appealed.  38 C.F.R. § 20.202 (1999).

A substantive appeal must be filed within 60 days from the date that the RO mails the statement of the case 
or supplemental statement of the case to the claimant or within the remainder of the one year period from the 
date of mailing of the notification of the determination being appealed, whichever period ends later.  38 
U.S.C.A. § 7105 (West 1991 & Supp. 1999); 38 C.F.R. § 20.302 (1999).

